Citation Nr: 1209695	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-25 585	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for umbilical hernia.  

2.  Entitlement to a rating in excess of 20 percent for a right (non-dominant) shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1986 to June 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In August 2008, a hearing was held before a Decision Review Officer (DRO) at the RO.  In November 2011, a video conference hearing was held before the undersigned.  Transcripts of both hearings are associated with the Veteran's claims file.  

The December 2005 rating decision on appeal assigned a temporary total (convalescent) rating for the umbilical hernia from July 21, 2005 through August 31, 2005, and assigned a separate noncompensable rating for scars secondary to the umbilical hernia, effective July 21, 2005.  An interim February 2006 rating decision extended the convalescent rating through September 30, 2005 (continuing a noncompensable rating previously assigned thereafter).  An interim June 2009 rating decision assigned a temporary total (convalescent) rating for the right shoulder disability from March 20, 2009 through June 30, 2009.  (The Veteran did not appeal the separate rating assigned for the umbilical hernia scars.)

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.  

In video conference testimony, the Veteran described his umbilical hernia (and associated scars) and right shoulder disabilities, and advised that he continues to receive VA treatment for the disabilities, records of which would support his claims for increase.  Specifically, the Veteran reported that he had received a right shoulder MRI in August 2011, and that he had an upcoming exam with a specialist.  The most recent VA treatment records associated with the claims file are from April 2011.  Such testimony indicates that there are pertinent VA treatment records outstanding.  Such records are constructively of record, and must be secured.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, the Veteran testified at the hearing that his umbilical hernia and right shoulder disabilities have increased in severity.  The most recent VA evaluation of his umbilical hernia was in February 2009, and the most recent VA evaluation of his right shoulder disability was in January 2011.  In light of the allegation of worsening of the disabilities, and the time interval since the last examinations, particularly for the umbilical hernia, contemporaneous examinations to ascertain the current severity of the umbilical hernia and right shoulder disabilities are necessary.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632.  

The Board notes that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record copies of the complete updated clinical records of all VA treatment or evaluation the Veteran has received since April 2011 for his right shoulder disability and umbilical hernia.  

2. The RO should then arrange for the Veteran to be examined by an appropriate physician to ascertain the current severity of his umbilical hernia.  His claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should describe all findings in detail, specifically noting whether the hernia had recurred, whether it was small or large, whether it was reducible, whether it was operable or considered inoperable, and whether it was well supported or not under ordinary conditions.  The examiner must also comment on the functional limitations stemming from the hernia, and discuss its impact on the Veteran's ability to work.  

The examiner must explain the rationale for all opinions.  

3. The RO should also arrange for a VA orthopedic examination of the Veteran to assess the current severity of his right shoulder disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examination should include range of motion studies of the right shoulder, with notation of any further limitations due to pain and/or on use, and (in light of reports of neurological impairment) whether there are any related neurological manifestations (and if so, their nature, severity, and frequency should be described in detail).  All functional limitations must be identified.  The examiner should note whether there is any pain, weakened movement, excess fatigability, flare-ups, or incoordination on movement of the right shoulder.  The examiner should discuss the effect the right shoulder has on the Veteran's daily activities.  The examiner must explain the rationale for all opinions.  

4. The RO should then readjudicate these claims (to include consideration of the possibility of "staged" ratings, if indicated by facts found, and whether a separate compensable rating is warranted for neurological symptoms associated with the right shoulder disability).  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

